DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Hikida et al. (WO 2015/147216 A1, translation relied upon from patent family publication US 2017/0096724 A1, both originally of record in the IDS filed March 04, 2021), hereinafter Hikida.

Regarding claim 1, Hikida teaches hot formed steel sheet that is hot pressed by a die set (hot stamped) ([0103]) with a composition in mass% as shown in the below table; with an average prior γ grain size of 10 microns or less ([0066]; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I); which is a single-phase martensite structure ([0097]; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I); single phase structure overlaps area ratio % of 90% or more).

Regarding the grain boundary solid solution ratio Z, one of ordinary skill in the art, before the effective filing date of the invention, would have expected substantially identical materials (compositional properties and grain size as discussed above) treated in a substantially identical manner as applicants to have substantially identical properties (including the grain boundary solid solution ratio Z).  Applicant teaches the casting rate of 6 ton/min or less is critical to the amount of precipitates of Mo/Nb (solid solution of Mo/Nb) ([0018]; [0074]) and the temperature increase rate at the time of heating for hot stamping (of 100 to less than 200 degrees Celsius per second) is critical to suppress the Mo and Nb precipitation (and set the solid solution ratio) [0022]-[0023]; [0085]).  Hikida teaches a casting rate of 5 tons per minute or less ([0076]) and the heating speed at the time of hot forming of the steel is preferably 50 degrees Celsius or more (these ranges overlap those taught by applicant; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).
Given substantially identical materials and casting and heating rates, (as discussed above), one of ordinary skill in the art before the effective filing date of the invention would have expected the steel of Hikida to have substantially identical properties to that of applicant; including the grain boundary solid solution ratio Z, meeting applicant’s claimed requirements.

Element
Limit
Hikida range & rationale for result effective variables, which provide a motivation to experiment to reach a workable product (MPEP 2144.05 II B)
C
0.15 - <0.35
[0030]; Most preferably 0.25-0.35*; sufficient to obtain stable hardness distribution; limited to avoid deterioration of toughness
Si
0.005-0.25
[0031]-[0032]; Most preferably 0.03-0.12*; sufficient to suppress scale formation; limited to avoid deterioration in hardening
Mn
0..5-3.0
[0033]; Most preferably 0.5-1.3*; sufficient to raise steel hardenability; limited to avoid deterioration of toughness
Sol. Al
0.0002-3.0
[0036]; Most preferably 0.01-0.2*; sufficient to deoxidize molten steel and improve soundness; limited to optimize cost
Cr
0.05-1.00
[0038]-[0039]; Most preferably 0.40-2.5*; sufficient to obtain stable hardness distribution; limited to avoid lowering hardenability
B
0.0005-0.010
[0044]; Most preferably 0.005-0.01*; sufficient to raise hardenability and secure strength after hardening; limited to avoid effect saturation and deterioration of toughness
Nb
0.01-0.15
[0042]-[0043]; Most preferably 0.015-0.45*; sufficient to improve toughness; limited to avoid fall of strength after hardening
Mo
0.005-1.00
[0051]-[0052]; Most preferably 0.04-1.0*; sufficient to improve toughness; limited to optimize cost
Ti
0-0.15
[0040]-[0041]; Most preferably 0.015-0.04*; sufficient to improve toughness; limited to avoid decreasing strength after hardening
Ni
0-3.00
[0049]; Most preferably 0.05-1.5%; sufficient to increase hardenability; limited to optimize cost
P
≤ 0.10
[0034]; Most preferably 0.0002-0.01*; sufficient to secure strength of steel; lower limit to optimize cost
S
≤ 0.10
[0036]; Most preferably 0.0002-0.05*; limited to avoid deterioration of toughness; lower limit to optimize cost
N
≤ 0.010
[0037]; Most preferably 0.0002-0.008*; limited to avoid deterioration of toughness; lower limit to optimize cost
Fe & unavoidable impurities
balance
N/A balance*

* where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)

Regarding claim 2, Hikida teaches each limitation of claim 1, as discussed above, and further teaches a plating layer at the surface of the steel sheet ([0022]).

Response to Arguments
Applicant’s claim amendments, filed April 28, 2022, with respect to 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of January 31, 2022 has been withdrawn. 

Applicant's arguments filed April 28, 2022 have been fully considered but they are not persuasive. Applicants arguments to the overall processing differences between Hikida and applicant, specifically the coiling temperature are not persuasive as the overall processing is not relied upon by the examiner.  The application teaches the casting rate of 6 ton/min or less is critical to the amount of precipitates of Mo/Nb (solid solution of Mo/Nb) ([0018]; [0074]) and the temperature increase rate at the time of heating for hot stamping (of 100 to less than 200 degrees Celsius per second) is critical to suppress the Mo and Nb precipitation (and set the solid solution ratio) [0022]-[0023]; [0085]), not the entirety of the processing.  Therefore, arguments to the coiling temperature are not persuasive. Applicant asserts Hikida discloses a heating rate of 50 degrees Celsius/second [0094], which does not overlap with their range, which is incorrect, Hikida teaches a minimum of 50 degrees Celsius/second, which does overlap the range taught by applicant; therefore, this assertion is not persuasive.  The examiner reminds applicant that processing for an inherent property is only relied upon for the solid solution ratio Z.  Hikida specifically teaches a grain size that overlaps that claimed by applicant (Abstract).  Applicant provides no reason optional elements in Hikida would not be obvious to one of ordinary skill in the art to include in the invention; therefore, this is not persuasive.
Regarding the allegedly unexpected results in #1, the composition does not meet the requirements of claim 1 (do not parallel claim scope) and is therefore not a single variable comparison.  Applicant has failed to adequately address why the inclusion of Mo would not impact the results, thus failing to support why the difference in microstructure would be solely attributable to the difference in processing.  Applicant also argues against their own point, stating that Mo is not an essential element in Hikida but also arguing that example # 1 corresponds to Hikida (Pg. 6 [3]).  This contradiction also renders the argument unpersuasive as it is unclear which argument the applicant believes is correct.
Applicants argument to Manufacturing # 77 are not persuasive, as the solid solution ratio Z in this example is within the claimed range (0.4), and the processing is solely relied upon for this value. Manufacturing # 77 does result in a particle size outside the claimed range.  However, as Hikida overlaps the particle size range, this is not persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784